Citation Nr: 0934413	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for multinodular goiter 
with prominent nodule (claimed as thyroid nodule) associated 
with radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
the proceeding has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board regrets that this claim must be remanded again; 
however, the Board finds that another remand is required for 
compliance with the Board's December 2006 remand.  

In December 2006, the Board remanded the Veteran's claim for 
proper development under 38 C.F.R. § 3.311.  The Board 
specifically directed the RO to request documents or records 
from the National Personnel Records Center or any other 
appropriate agency that would describe the activities of the 
183rd Chemical Platoon and test group called "Sandy Patch" 
for the time period of late 1963 to early 1964 at Fort 
Benning, Georgia.  The remand further provided that after any 
records were obtained, the RO should forward the Veteran's 
records and other pertinent documents to the Under Secretary 
for Health to prepare a dose estimate and to forward the file 
to the Under Secretary for Benefits for an opinion in 
accordance with 38 C.F.R. § 3.311 (c).  

In accordance with the December 2006 remand directives, the 
RO requested a       DD 1141 record of exposure from the 
Defense Threat Reduction Agency (DTTA).  In a May 2008 
response, the DTRA stated that the Veteran's radiation 
exposure was not under the purview of the DTRA and suggested 
that the RO contact the Propency Office for Preventative 
Medicine.  The RO contacted the Propency Office for 
Preventative Medicine and, again, received a negative reply 
regarding any records for the Veteran.  The RO also requested 
records pertaining to the Veteran's alleged radiation 
exposure from the Modern Military Records and received a 
negative response.  However, the response directed the RO to 
contact the U.S. Army Research, Development and Engineering 
Command.  Although the RO sent a letter to the U.S. Army 
Research, Development and Engineering Command in April 2009, 
it does not appear that there was a response to this request.  
Consequently, the Board finds that the RO should make an 
additional request to the U.S. Army Research, Development and 
Engineering Command for any records that would describe the 
activities of the 183rd Chemical Platoon and a test group 
called "Sandy Patch" for the time period of late 1963 to 
early 1964.  

In addition, the Board observes that the Veteran's records 
were not forwarded to the Under Secretary for Health to 
prepare a dose estimate and were not forwarded to the Under 
Secretary for Benefits for an opinion as directed by the 
December 2006 remand.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Regardless of 
whether any additional records are associated with the claims 
file following the aforementioned request, the Veteran's 
personnel records and other pertinent records should be 
forwarded to the Under Secretary for Health for a dose 
estimate, to the extent feasible, and subsequently forwarded 
to the Under Secretary for Benefits for a medical opinion.  




	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army Research, 
Development and Engineering Command and 
request records or other documents that 
would describe the activities of (a) the 
183rd Chemical Platoon, and (b) a test 
group called "Sandy Patch"- all for the 
time period late 1963 to early 1964.  A 
response, positive or negative, should be 
associated with the claims file.  

2.  After receiving any documents in 
response to the above request, the RO 
should forward the Veteran's personnel 
records and other pertinent documents to 
the Under Secretary for Health to prepare 
a dose estimate, to the extent feasible, 
in accordance with 38 C.F.R. 
§ 3.311(a)(2)(iii) (2008).  

3.  Then, the RO should forward the 
Veteran's file to the Under Secretary for 
Benefits for an opinion, in accordance 
with 38 C.F.R. § 3.311(c) (2008).  

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




